16 F.3d 1221NOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.
UNITED STATES of America, Plaintiff-Appellee,v.Ronal ALVAREZ, Defendant-Appellant.
No. 93-3493.
United States Court of Appeals, Sixth Circuit.
Feb. 2, 1994.

Before:  NELSON and NORRIS, Circuit Judges;  ENGEL, Senior Circuit Judge.
PER CURIAM.


1
Defendant, Ronal Alvarez, appeals the sentence he received as a consequence of his plea of guilty to being a felon in possession of three firearms purchased on July 31, 1992 in Sharonville, Ohio.  Defendant protests the two-level enhancement that he received for his role as a leader, manager, or organizer of criminal activity involving more than one participant.


2
As the government points out, defendant did not challenge the enhancement at sentencing and, under our case law, this failure amounts to a waiver of any challenge to the enhancement on appeal.   United States v. Nagi, 947 F.2d 211, 213 (6th Cir.1991), cert. denied, 112 S.Ct. 2309 (1992).


3
However, even if we were to reach the merits of defendant's argument, we could not say that the sentencing judge erred in concluding that defendant exercised a leadership role in the commission of the offense.  There was evidence that defendant directed the activities of co-defendant John Lorenzo in the unlawful acquisition of the firearms.


4
Accordingly, defendant's sentence is affirmed.